July 23, 1918. The opinion of the Court was delivered by
This appeal is from a judgment entered upon a jury's verdict, whereby the jury found against a paper proposed as the will of W.H. Pigler. The verdict was: (1) That the *Page 557 
paper propounded was not the will of Pigler; (2) that the paper was not signed in the presence of three witnesses; and (3) that the testator did not have mental capacity to make a will.
There are three exceptions, two of them to the competency of testimony of G.W. Pigler, and one to the charge of the Court. A brief of the testimony is not printed in the case, and we, therefore, have no way to judge of its competency. Only a short section of the charge is printed; but that much of it is in accord with our decisions. See Exparte McKie, 107 S.C. 72, 91 S.E. 978.
The judgment is affirmed.